Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roy Steve Davis, a federal inmate, appeals the district court’s order and judgment adopting the magistrate judge’s recommendations and dismissing his 28 U.S.C. § 2241 (2006) habeas corpus petition. We have reviewed the record and the district court’s opinion and affirm for the reasons cited by the district court. See Davis v. Driver, No. 5:06-cv-00111-FPS-JES, 2009 WL 1751760 (N.D.W. Va. June 18, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.